I disagree. My error, if any, is in my premise that it is a matter of common knowledge that the dummy, so-called, which is said to have been the cause of the accident in this case, is substantially the same as those used in cities and villages everywhere for the purpose of guiding traffic. If that be true, defendant could not have been negligent. The result is wrong because it proceeds from the untenable proposition that there must be proof of a fact of common knowledge, one that assumes that a jury may be permitted to decide a case contrary to a known fact of everyday experience. I dislike that argument even more than the result to which it has led in this case. *Page 457